Citation Nr: 1221155	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical provided by NCH Healthcare System from September 6, 2007 to September 7, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to April 1987, from March 1989 to August 1989, and from January 1991 to April 1991. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida.  

In July 2008, the Veteran requested a hearing before a member or members of the Board to be held at a local VA office.  The RO scheduled the requested hearing to take place in December 2009 and informed her by November 2009 letter of the hearing.  She failed to report for the hearing without good cause.  Hence, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  


FINDING OF FACT

Unauthorized medical services provided to the Veteran by NCH Healthcare System from September 6, 2007 to September 7, 2007, did not involve a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered by NCH Healthcare System from September 6, 2007 to September 7, 2007 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17 .1002 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) required VA to fulfill certain duties to notify and assist claimants in substantiating a claim for VA benefits.  These are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  It is not clear whether these duties are applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Veterans Court) held that the Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the Veterans Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  

The provisions of Chapter 17 of 38 U.S.C.A. and of 38 C.F.R moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 , the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed,  VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 of the C.F.R..  38 C.F.R. § 17.132.  VA has furnished those notifications and statements and has notified the Veteran of the reasons and bases for the denial and of her appellate rights.  

In the instant case there was no specific VCAA notice letter sent to the Veteran as to substantiating the claim.  The VAMC informed her of the reasons for denying her claim in the decision on appeal and in the June 2008 Statement of the Case.  Here, the Board denies her appeal for one of those reasons, because the nature of the condition for which she sought treatment was not of the nature that a prudent layperson would expect that a delay in seeking treatment would be hazardous to life or health.  As demonstrated in the Factual Background section of the instant Board decision, the Veteran is aware of the reasons and bases that the VAMC denied her claim.  She and her representative have presented argument as to those reasons and bases.  Because she has demonstrated actual knowledge of what is needed to substantiate the claim she has not been prejudiced by any lack of notice and any lack of notice is not a reason to delay adjudication of her appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

The Veteran seeks payment for unauthorized services rendered from September 6 to September 7, 2007 at the North Naples Hospital Campus, part of the NCH Healthcare System.  The final report from that institution's emergency room documents that the Veteran presented to the emergency department stating that over the previous two weeks she noticed that her abdomen felt distended.  She reported that she had not had any discomfort in the region, however, her jeans felt tighter.  She reported that she was not having any fevers or chills, that she continued to have bowel movements without difficulty; and had noticed that her weight dropped from 107 pounds to 124 pounds over the past month or so.  She reported that she continued to exercise and had not had any real diet changes and was concerned about the facts just described.  

A review of systems stated that there were no fevers, chills, night sweats, recent weight changes, headache, visual changes, chest pain, palpitations, cough, or shortness of breath.  Review of the gastrointestinal system included abdominal bloating as already described, and no pain.  

Physical examination found the Veteran with unremarkable vital signs, she was awake, alert, cooperative with the examination, and in no acute distress.  This examination included not only the general entry just described but also entries for the skin, neck, cardiovascular system, pulmonary system, and extremities.  All such entries showed no abnormalities and were unremarkable.  As to the abdomen, it is listed as soft, nontender, and nondistended.  

Laboratory values are listed and there is no comment of any abnormalities.  CT scan of the abdomen and pelvis revealed no hydronephrosis and no free fluid.  There was a large amount of retained feces per the radiologist, and scattered nonspecific lymph nodes in the mesenteric, of unclear etiology.  

In a section for the emergency room course, the physician noted that he had examined her upon arrival and that clinical examination was concerning for abdominal bloating.  He stated that the Veteran was well appearing, she had no fever, basic laboratory studies were unremarkable, and CT scan showed no ascites or blood in the pelvis and no mass.  He remarked that the Veteran did have a large amount of retained feces.  

The physician stated that he discharged the patient to home and provided her with a prescription for a laxative to help her evacuate her bowels.  Diagnoses were abdominal pain, unclear etiology, and constipation.  The notes from the treating facility document that she presented at eleven twenty in the evening of September 6, 2007 and the emergency room note was dictated at approximately one in the morning of September 7, 2007.  

A June 2008 document is of record listing the Veteran's service and that there were no disabilities of record.  Another document dated in October 2007 indicates that the Veteran was enrolled in VA Health Care and had been treated at a VA facility within the previous 24 months.  

A Standard Form 509 Progress Note signed by a physician and dated in April 2008 provides the following:  

While it does appear veteran called the telecare nurse, she was advised that the advice given was not an authorization for treatment.  In the medical record there is no indication that a medical emergency existed.  Pt was in no pain, there was no bleeding and she is described as being in "no acute distress."  Her vital signs were normal and the symptoms she described were present for at least two weeks prior.  

In her April 2008 notice of disagreement, the Veteran stated as follows:  

I telephoned the 800 number at Bay Pines on the night of Sep. 6, 2007.  The nurse that I spoke with did a triage over the phone and she told me that it was urgent that I get to the emergency room.  It was about 10:00 p.m.  I live in Bonita Springs, Florida which is about 2 hours from Bay Pines.  There is a Ft. Myers VA Outpatient Clinic and a Naples VA Outpatient Clinic.  However, they both close at 4:00pm.  Therefore, there were no VA Facilities available for me to go to.  I was informed to telephone Bay Pines number so they could inform me on what to do.  Please look at your files for the telephone call I made on Sept. 6th.  I telephoned Bay Pines about 10:00 pm or so.  

In her VA Form 9 substantive appeal, the Veteran contended that the Telecare nurse informed her that it was urgent that she receive medical care and that she did not advise the Veteran that the advice the she was providing was not authorization for payment.  The Veteran stated that, after the phone triage, she was afraid that her gall bladder may be getting ready to explode or something else that may be life threatening.  She reported that "I was in a lot of pain, more from the pressure of the swelling but my abdomen was swelling pretty quickly and I was definitely afraid."  


Analysis

When a veteran receives treatment at a non-VA facility without prior authorization, such as is the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725.  Following receipt of claim in September 2007, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This Act makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  

Under 38 U.S.C. § 1728 , to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions. There must be a showing that:

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j) ; and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA.  Eligible veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The Veteran has no service-connected disability and therefore is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation she is or at the time of the treatment was participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Consequently, 38 U.S.C.A. § 1728 cannot be applied to grant her appeal.  

The only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act. See also 38 C.F.R. §§ 17.1000-17 .1008 (2011). 

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:  (1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725.  

Effective February 1, 2010, 38 U.S.C.A. § 1725 was again amended.  See Publ. L. No. 111-137, 123 Stat. 3495 (2010).  That amendment had to do with contractual or legal recourse against a third party that would extinguish the veteran's liability to the provider of emergency treatment.  That amendment is not relevant to the Board's decision in the instant case.  

The applicable regulation provides further guidance as to what criteria are required to establish eligibility under 38 U.S.C.A. § 1725 when a nonservice-connected disorder is the subject of the treatment.  See 38 C.F.R. § 17.1002(a)-(i) (2011).  Specifically, under 38 C.F.R. § 17.1002(a)-(i), the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728  for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002(a)-(i) (2011). 

Of note, 38 C.F.R. § 17.1002 was also amended effective January 20, 2012, and amended again effective May 21, 2012.  See 76 Fed. Reg. 79067 (December 21, 2011); 77 Fed. Reg. 23617 (April 20, 2012).  Neither amendment has any effect on the outcome or analysis of the instant case.  Therefore, the Board has applied the version of 38 C.F.R. § 17.1002 in effect at the time of publication of the C.F.R. in 2011.   

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  

The Veterans Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  

The Board finds that the condition for which the Veteran sought treatment was not of the nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In making this determination, the Board has considered and weighed all of the relevant evidence of record and has not relied exclusively on the statement provided in the April 2008 Standard Form 509 Progress Note.  

The Board has considered the Veteran's statement in her July 2008 substantive appeal that she was in pain when she sought treatment but finds that her statement is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".).  

In this regard, the emergency room report indicates in several places that she was not in pain and states that she was in no acute distress.  The Board is aware that one of the two listed diagnoses in that report is abdominal pain, but the Board finds more probative the actual text of the report because that text is more descriptive.  As between the statement made at the time of seeking emergency treatment and the statements made later in the process of seeking reimbursement for or payment of such treatment the Board finds the statement made at the time of seeking treatment more probative.  This is because at that time a particularly strong motivation would very likely be present - the preservation of health and that the physician had the correct facts so as to provide the correct treatment.  

The nature of the report from the private facility is telling as to whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran was not only in no distress but the symptoms she reported as well as her reported timing and duration of the symptoms were such that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran did not report any constipation, she did not report any stress, she reported that the symptoms, which were bloating, had been present for two weeks and reported facts such as her jeans had become tighter and she had gained approximately 15 pounds in a month.  These are not circumstances that would lead a prudent layperson to reasonably conclude that immediate treatment was necessary.  

Also considered is the argument presented by the Veteran's representative.  Contrary to that argument, there is sufficient evidence of record to determine the Veteran's service and that she has no service-connected disability for which she sought treatment on September 6 - 7, 2007.  There is no indication that she has a psychiatric condition and the standard is one of a prudent layperson so the fact that it is not documented whether or not she has a psychiatric condition is not particularly important.  The representative has included argument that constipation can have serious causes and effects.  Whether it is possible that constipation can have serious causes and effects, that is not the case here, as is evidenced by the treatment provided - prescription of a laxative and discharge to home within a short period of time of presenting for treatment.  More importantly, the Veteran was unaware at the time that she sought treatment that she was constipated as she reported that she continued to have bowel movements without difficulty.  Hence the arguments presented do not demonstrate that the condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The Board has not ignored the Veteran's contention  that what the VA nurse told her on the telephone caused her to believe that she should seek immediate treatment.  The standard for determining whether the condition was emergent is a prudent layperson standard and it is the totality of the circumstances that must be considered.  A prudent layperson would consider the symptoms and how long the symptoms had been present, not merely what a nurse had told him or her in a telephone conversation.  Assuming, without deciding, that the nurse did inform the Veteran of what the Veteran has reported, that conversation taken together with the nature of the symptoms and the length of time that the symptoms had existed leads the Board to the conclusion that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

For these reasons, the Board finds that one of the necessary elements for reimbursement under 38 U.S.C.A. § 1725 as implemented by 38 C.F.R. § 17.1002 have not been met.  Therefore the appeal must be denied.  There is no reasonable 

(CONTINUED ON NEXT PAGE)



doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of the cost of medical treatment provided by expenses incurred for medical treatment provided by NCH Healthcare System from September 6, 2007 to September 7, 2007 is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


